Martin, J.
delivered the opinion of the court. The appellant relies entirely on an „ ndeed assignment of errors, as follows:
. 1.The sheriff’s conveyance to the plaintiff does not state the amount of the mortgages on the property sold.
2.The plaintiff’s bid was not sufficient to cover them.
3. The deed does not recite the names of the parties to the suit, the writ, nor the style of the court issuing it.
4. There is a variance between the date of the deed stated in the petition, and that offered in evidence.
5. The deed does not state in what manner the plaintiff bound himself to pay the purchase money.
The first, third, and last assignments relate to omissions in the deed, and are of no avail, for the Code of Practice has provided that the property sold on execution passes to the last bidder by the adjudication—that the deed adds no force or effect to the adjudication ? *228and that, consequently, the omissions of the ’ 1 J sheriff in the deed do not affect the title of the bidder- Art 690 * 694.
Scott for the plaintiff—Downs for the defendant.
The record not shewing the amount of the mortgages, we are unable to say whether the bid does not cover them.
It does not appear that there is any variance between the date of the deed stated in the petition and that offered in evidence. The deed is set out in the petition, and made part of it—the error of date between the statement in the petition and the deed annexed, is not fatal, for the latter corrects the former; and it does not appear that a deed different from the copy annexed to the petition, was given in evidence.
It is therefore ordered, adjudged, and decreed, that the judgment of the district court be affirmed with costs.